PER CURIAM
 Respondents issued two directives: one precluded inmates from retaining custody of videotapes of legal proceedings and the other announced priorities for inmate access to the law library. Petitioners challenge the validity of those directives under ORS 183.400, arguing that they have the effect of amending existing administrative rules without complying with the Oregon Administrative Procedures Act (APA). The first directive concerning inmate access to videotapes has been superseded by OAR 291-139-045, which was adopted in compliance with the APA. Challenge to that directive is, therefore, moot. The second directive is excluded from the definition of a “rule” under ORS 183.310(8)(f), because failure to follow it cannot result in disciplinary action. Accordingly, it is not reviewable under ORS 183.400.
Petition for judicial review dismissed.